DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-2, 5-7, 10 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a wing (32a) connected to the housing (31a) by a rod (29) that extends away from the housing (31a),
wherein the second actuating device comprises:
	a second housing (31b); and
a second wing (32b) connected to the second housing (31b) through a second rod that extends away from the second housing (31b),
wherein the servo type actuator (36) is configured to pivot each of the wing (31a) and the second wing (31b) in different directions” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2, 5-6 are allowable for depending on claim 1.

Regarding claim 7, the specific limitation of “a wing (32a) connected to the housing (31a) through a rod (29) that extends away from the housing (31a),
wherein the second actuating device comprises:
a second housing (31b); and

wherein the servo type actuator (36) is configured to pivot each of the wing (31a) and the second wing (31b) in different directions” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 14-15 are allowable for depending upon claim 7.

Regarding claim 10, the specific limitation of “a wing (32a) connected to the housing (31a) through a rod (29) that extends away from the housing (31a),
wherein the second actuating device comprises:
	a second housing (31b); and
a second wing (32b) connected to the second housing (31b) through a second rod that extends away from the second housing (31b),
wherein the servo type actuator (36) is configured to pivot each of the wing (31a) and the second wing (31b) in different directions” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 13 and 16 are allowable for depending upon claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834